Citation Nr: 0603167	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as secondary to a service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from March 1986 to December 
1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  A cervical spine disability was not present in service or 
for several years thereafter, and is not shown to be related 
to service or related to a service-connected disability.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
January 2002 and August 2004 that told him what was necessary 
for his claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the Supplemental Statement of the Case (SSOC) he was 
provided with specific information as to why his claim 
seeking service connection for a cervical spine disability, 
claimed as secondary to a lumbar spine disability, was being 
denied and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the August 2004 letter asked the veteran to let the RO know 
if there was any other evidence that may exist to support his 
claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
after the initial VCAA notice.  Therefore, there is no defect 
in the timing.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
private treatment records.  The veteran was provided a VA 
examination, and was scheduled for a second but failed to 
report.  The veteran has not indicated that there is any 
additional evidence available to help support his claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Certain specified chronic diseases, to include arthritis, may 
be presumed to have been incurred in service if the disease 
is manifested to a degree of 10 percent or more within one 
year of service separation, the lack of any evidence of the 
disease in service notwithstanding.  38 C.F.R. §§ 3.307, 
3.309 (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records do not show any 
complaints of a cervical spine disability or any diagnosis of 
any similar disability.  The veteran's medical board 
examination in August 1989 is negative for any mention of a 
cervical spine disability, as is the veteran's report of 
medical history.  The veteran did not begin to complain of 
cervical pain until after he left service.  None of the VA 
treatment notes or private medical records suggest that the 
veteran's current cervical spine disability is related to 
service.  X-rays taken in May 2000 showed degenerative 
changes of the cervical spine.  An MRI taken in December 2000 
indicated a diagnosis of straightening of the cervical 
lordosis, mild degenerative changes of the cervical spine, 
posterior osteophytes and disc herniation at C5-C6 and C6-C7, 
and small disc protrusion at C7-T1.  The veteran was provided 
a VA examination in February 2002.  He stated that he injured 
his neck while working for the post office, but that his 
lumbar spine disability has worsened his cervical spine 
disability.  There is no medical evidence in the claims 
folder that suggests a direct link between the veteran's 
service and his current cervical spine disability.  In fact, 
the veteran reported that he initially injured his neck 
working for the post office, after leaving service.  
Therefore, direct service connection is not warranted for a 
cervical spine disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

The veteran has claimed that his cervical spine disability 
should be service connected as secondary to his service 
connected lumbar spine disability.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  In addition, a 
disability which is aggravated by a service-connected 
disability shall be service-connected.  When service 
connection is established for a secondary condition it shall 
be considered as part of the original condition.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran has been granted service connection for a lumbar 
spine disability.  None of the VA treatment records or 
private treatment records suggests a link between the 
veteran's lumbar spine disability and his cervical spine 
disability.

The veteran was provided a VA examination in February 2002. 
The veteran reported injuring his neck working for the post 
office, and that his lumbar spine disability affected his 
cervical spine disability.  The veteran complained of pain on 
motion of the neck, with numbness and weakness of the left 
arm and hand. The examiner diagnosed the veteran with 
cervical disc herniation with radiculopathy, and cervical 
spine fusion.  The examiner stated that there was not enough 
evidence in the record to state whether the cervical spine 
disability is secondary to the lumbar spine disability.

The Board remanded the claim in July 2004 to obtain an 
additional examination and opinion as to whether or not the 
veteran's cervical spine disability was either caused by or 
aggravated by the veteran's lumbar spine disability.  An 
examination was scheduled, but the veteran failed to report.  
VA regulations provide that if a claimant fails to report for 
an examination in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2005).

Based on the above, the Board finds that service connection 
for a cervical spine disability claimed as secondary to a 
lumbar spine disability, is not warranted.  There is no 
suggestion in the treatment notes or the VA examination that 
the veteran's cervical spine disability was caused by or was 
aggravated by his lumbar spine disability.  The VA 
examination stated there was not enough information to offer 
and opinion, and the veteran failed to report for a 
subsequent examination.  The Board acknowledges the veteran's 
belief that his cervical spine disability is related to or 
aggravated by his lumbar spine disability, but as a lay 
person, the veteran is not competent to testify to a medical 
diagnosis or etiology.  See, Espiritu, 2 Vet. App. 492 
(1992).  Therefore, secondary service connection for a 
cervical spine disability is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


